DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/24/2020 has been entered and fully considered.
Terminal Disclaimer filed on 11/24/2020.
Claims 1, 5-6, 9, 11, 15-16, and 19-20 have been amended.
Claims 1-20 are pending in Instant Application.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s filing of the Terminal Disclaimer on 11/24/2020 has been entered and approved on 11/24/2020 which has overcome the Double Patenting rejection raised in the previous action; therefore the Double Patenting rejection is hereby withdrawn.
Applicant’s amendment to claims 1, 11, and 20 has overcome the 101 rejection raised in the previous action; therefore the 101 rejection is hereby withdrawn.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martenis (US 9,552,564).	As per claim 1, Martenis discloses a computer system for arranging transport using a plurality of vehicles including autonomous vehicles (see at least abstract; wherein an autonomous delivery transportation network for the delivery of items are described. The network includes a central management system that directs the operation of a network of vehicles for delivering items), the computer system comprising: 	a memory that stores a set of instructions (see at least column 17 lines 9-31; wherein generate instructions in a random access portion of the memory 404 and executed by the processor 402); 	one or more processors which use the set of instructions to (see at least column 17 lines 9-31; wherein generate instructions in a random access portion of the memory 404 and executed by the processor 402): 	obtain data associated with a transport request, the transport request indicating a service location for a transport service (see at least column 12 lines 1-19; wherein the central management system 130 may receive a request for transportation 30 from a potential passenger. The central management system 130 may also receive a request for delivery 40 of one or more items at reference numeral 302. Depending upon the form of the request, it may include a user identifier, pickup location, destination location, delivery location, number of passengers, item identifiers, manifests, or other descriptive information); 	determine deviation to the service location associated with a particular autonomous vehicle in fulfilling the transport service (see at least column 15 lines 33-44; wherein estimating a delay to the existing service route of the identified vehicle with reference to the pickup, destination, and/or delivery locations in the request. That is, the vehicle may already be operating according to an existing transportation and/or delivery route for passengers or items. In that context, the service route analyzer 134 may estimate a time delay or impact upon that existing route based on the additional request);	determine a cost metric for the deviation to the service location (see at least column 15 lines 45-58; wherein comparing the time delay with one or more service level parameters of the autonomous transportation network. The service route analyzer 134 may compare the time delay with service level parameters to determine if the delay is consistent with the expectations of the other passengers in the vehicle or the delivery commitments for items to be delivered. The service level parameters may be defined as maximum or minimum service delay times, for example, or other similar service level metrics); and	in response to determining that the cost metric satisfies a criterion associated with the transport request, dispatch the particular autonomous vehicle to fulfill the transport service (see at least column 15 lines 59-66; wherein the process 300 proceeds to reference numeral 348, which includes determining whether the delay is acceptable according to the one or more service level parameters. If so, then the process 300 proceeds to reference numeral 350, where the identified vehicle is finally assigned to service the request received at reference numeral 302).  	As per claims 2 and 12, Martenis discloses wherein the data associated with the transport request are received from a mobile computing device of a user (see at least column 6 lines 10-26; wherein the client device 160 is representative of one or more client devices that may be relied upon by individuals to request transportation and/or delivery services).  	As per claims 3 and 13, Martenis discloses wherein the service location is a pick-up location or a drop-off location for a user (see at least column 12 lines 1-19; wherein the central management system 130 may receive a request for transportation 30 from a potential passenger. The central management system 130 may also receive a request for delivery 40 of one or more items at reference numeral 302. Depending upon the form of the request, it may include a user identifier, pickup location, destination location, delivery location, number of passengers, item identifiers, manifests, or other descriptive information).   	As per claims 4 and 14, Martenis does disclose wherein the cost metric is determined based on one or more cost parameters, including a monetary parameter and/or a timing parameter (see at least column 15 lines 45-58; wherein comparing the time delay with one or more service level parameters of the autonomous transportation network. The service route analyzer 134 may compare the time delay with service level parameters to determine if the delay is consistent with the expectations of the other passengers in the vehicle or the delivery commitments for items to be delivered. The service level parameters may be defined as maximum or minimum service delay times, for example, or other similar service level metrics). 
	As per claims 5 and 15, Martenis discloses wherein the timing parameter includes an amount of additional time estimated to complete the transport service using the deviation to the service location compared to the service location included in the transport request (see at least column 15 lines 45-58; wherein comparing the time delay with one or more service level parameters of the autonomous transportation network. The service route analyzer 134 may compare the time delay with service level parameters to determine if the delay is consistent with the expectations of the other passengers in the vehicle or the delivery commitments for items to be delivered. The service level parameters may be defined as maximum or minimum service delay times, for example, or other similar service level metrics). 	As per claims 6 and 16, Martenis discloses wherein the deviation to the service location associated with the particular autonomous vehicle satisfies the cost metric upon the computer system determining that the timing parameter does not exceed a threshold value (see at least column 15 lines 45-58; wherein comparing the time delay with one or more service level parameters of the autonomous transportation network. The service route analyzer 134 may compare the time delay with service level parameters to determine if the delay is consistent with the expectations of the other passengers in the vehicle or the delivery commitments for items to be delivered. The service level parameters may be defined as maximum or minimum service delay times, for example, or other similar service level metrics). 	As per claims 7 and 17, Martenis discloses wherein the monetary parameter includes a price or service charge to a user to fulfill the transport service (see at least column 4 lines 4-15; wherein the service level parameters may be related to operating and/or service charge costs). 	As per claims 8 and 18, Martenis discloses wherein the monetary parameter includes an opportunity cost for the particular autonomous vehicle to fulfill the transport service (see at least column 4 lines 4-15; wherein the service level parameters may be related to operating and/or service charge costs).  
	As per claims 9 and 19, Martenis discloses wherein the computer system determines the deviation to the service location based on one or more limitations in the particular autonomous vehicle's capability of reaching the service location (see at least column 15 lines 59-66; wherein the process 300 proceeds to reference numeral 348, which includes determining whether the delay is acceptable according to the one or more service level parameters. If so, then the process 300 proceeds to reference numeral 350, where the identified vehicle is finally assigned to service the request received at reference numeral 302 (FIG. 3A). Otherwise, if the delay is not acceptable according to the one or more service level parameters, then the process proceeds to reference numeral 356, which includes dispatching a new vehicle (e.g., a vehicle which has no existing route) to service the request).  	As per claim 10, Martenis discloses wherein the computer system determines variations to the service location for a plurality of autonomous vehicles and selects the particular autonomous vehicle from the plurality of autonomous vehicles (see at least column 12 lines 38-42; wherein the process 300 includes identifying a vehicle in the transportation network compatible with the request received at reference numeral 302).  	As per claim 11, Martenis discloses a method for arranging transport using a plurality of vehicles including autonomous vehicles (see at least abstract; wherein an autonomous delivery transportation network for the delivery of items are described. The network includes a central management system that directs the operation of a network of vehicles for delivering items), the method being implemented by one or more processors of a computing system (see at least column 17 lines 9-31; wherein generate instructions in a random access portion of the memory 404 and executed by the processor 402)and comprising: 	obtaining data associated with a transport request, the transport request indicating a service location for a transport service (see at least column 12 lines 1-19; wherein the central management system 130 may receive a request for transportation 30 from a potential passenger. The central management system 130 may also receive a request for delivery 40 of one or more items at reference numeral 302. Depending upon the form of the request, it may include a user identifier, pickup location, destination location, delivery location, number of passengers, item identifiers, manifests, or other descriptive information); 	determining a deviation to the service location associated with a particular autonomous vehicle in fulfilling the transport service (see at least column 15 lines 33-44; wherein estimating a delay to the existing service route of the identified vehicle with reference to the pickup, destination, and/or delivery locations in the request. That is, the vehicle may already be operating according to an existing transportation and/or delivery route for passengers or items. In that context, the service route analyzer 134 may estimate a time delay or impact upon that existing route based on the additional request); 	determining a cost metric for the deviation to the service location (see at least column 15 lines 45-58; wherein comparing the time delay with one or more service level parameters of the autonomous transportation network. The service route analyzer 134 may compare the time delay with service level parameters to determine if the delay is consistent with the expectations of the other passengers in the vehicle or the delivery commitments for items to be delivered. The service level parameters may be defined as maximum or minimum service delay times, for example, or other similar service level metrics); and	in response to determining that the cost metric satisfies a criterion associated with the transport request, dispatching the particular autonomous vehicle to fulfill the transport service (see at least column 15 lines 59-66; wherein the process 300 proceeds to reference numeral 348, which includes determining whether the delay is acceptable according to the one or more service level parameters. If so, then the process 300 proceeds to reference numeral 350, where the identified vehicle is finally assigned to service the request received at reference numeral 302).  	As per claim 20, Martenis discloses a non-transitory computer-readable medium that stores instructions, which when executed by one or more processors of a computer system (see at least column 17 lines 9-31; wherein generate instructions in a random access portion of the memory 404 and executed by the processor 402), cause the computer system to perform operations that comprise: 	obtaining data associated with a transport request, the transport request indicating a service location for a transport service (see at least column 12 lines 1-19; wherein the central management system 130 may receive a request for transportation 30 from a potential passenger. The central management system 130 may also receive a request for delivery 40 of one or more items at reference numeral 302. Depending upon the form of the request, it may include a user identifier, pickup location, destination location, delivery location, number of passengers, item identifiers, manifests, or other descriptive information); 	determining a deviation to the service location associated with a particular autonomous vehicle in fulfilling the transport service (see at least column 15 lines 33-44; wherein estimating a delay to the existing service route of the identified vehicle with reference to the pickup, destination, and/or delivery locations in the request. That is, the vehicle may already be operating according to an existing transportation and/or delivery route for passengers or items. In that context, the service route analyzer 134 may estimate a time delay or impact upon that existing route based on the additional request); 	determining a cost metric for the deviation to the service location (see at least column 15 lines 45-58; wherein comparing the time delay with one or more service level parameters of the autonomous transportation network. The service route analyzer 134 may compare the time delay with service level parameters to determine if the delay is consistent with the expectations of the other passengers in the vehicle or the delivery commitments for items to be delivered. The service level parameters may be defined as maximum or minimum service delay times, for example, or other similar service level metrics); and	in response to determining that the cost metric satisfies a criterion associated with the transport request, dispatching the particular autonomous vehicle to fulfill the transport service (see at least column 15 lines 59-66; wherein the process 300 proceeds to reference numeral 348, which includes determining whether the delay is acceptable according to the one or more service level parameters. If so, then the process 300 proceeds to reference numeral 350, where the identified vehicle is finally assigned to service the request received at reference numeral 302).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662